Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
3.	Claims 1-13 are objected to because of the following informalities:  
(i)	In claim 1, 10, recites “precpder”, it needs to be changed to -- - precoder- - -;
(ii)	In claim 1, line 10, it seems as if l1,- - - -lNs(1) (underlined) is crossed out.;
(iii)	In claim 11, line 10, it seems as if l1,- - - -lNs(1)  (underlined) is crossed out.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cristian et al (Low Complexity Hybrid precoding strategies for Millimeter Wave communication system”, IEEE Transactions on wireless communications vol.15, No12. December 2016, pages 8380-8393) discloses block diagram, of transmitter-receiver single user mm Wave system architecture that uses hybrid precoder and combiner in fig. 1.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 31, 2021